99-00360 - 00365 Ex parte Solis.wpd



Nos. 04-99-00360-CR; 04-99-00361-CR & 04-99-00362-CR

EX PARTE Arturo SOLIS

From County Court at Law No. 1, Bexar County, Texas
Trial Court Nos. 359466/2361-W; 387220/2360-W & 388056/2362-W
Honorable Anthony J. Ferro, Judge Presiding

Nos. 04-99-00363-CR & 04-99-00364-CR

EX PARTE Arturo SOLIS

From County Court at Law No. 6, Bexar County, Texas
Trial Court Nos. 305656/2359-W & 313955/2358-W
Honorable Robert Lozano, Judge Presiding

No. 04-99-00365-CR

EX PARTE Arturo SOLIS

From County Court at Law No. 8, Bexar County, Texas
Trial Court Nos. 395748/2357-W 
Honorable Michael Peden, Judge Presiding

PER CURIAM

Sitting:	Phil Hardberger, Chief Justice
		Tom Rickhoff, Justice
		Alma L. López, Justice

Delivered and Filed:	July 14, 1999

DISMISSED FOR LACK OF JURISDICTION
	In each of these appeals, appellant seeks to appeal the denial of an application for writ of
habeas corpus filed in the trial court.  Appellate courts do not have jurisdiction to review a denial
of an application for a writ of habeas corpus.  Ex parte Hargett, 819 S.W.2d 866, 868 (Tex. Crim.
App. 1991); Ex parte Jordan, 659 S.W.2d 827 (Tex. Crim. App. 1983)  They can only review a
ruling on the merits of the claim.  Hargett, 819 S.W.2d at 868.  
	Because the records for these appeals did not contain an order of the trial court or otherwise
reflect that the trial court held a hearing on the merits of the application, we ordered appellant to
show cause why these appeals should not be dismissed for lack of jurisdiction.  In response to our
order, appellant filed a pro se motion requesting an extension of time to file his response to enable
him to review the appellate records.  We have reviewed the records for each of these appeals.  No
order is contained in the records that will assist appellant in responding to our show cause order.
Appellant's motions for extension of time are DENIED.  These appeals are dismissed for lack of
jurisdiction.
								PER CURIAM
DO NOT PUBLISH